Appeal dismissed without costs, by the Court sua sponte, upon the ground that, as to the appeal from the June 2018 Appellate Division order, no appeal lies from this order from which an appeal has already been taken and dismissed (see Matter of Liang-Houh Shieh, 32 N.Y.3d 1083, 90 N.Y.S.3d 631, 114 N.E.3d 1084 [2018] ), and that, as to the appeal from the January 2019 letter, this letter is not a judgment or order from which an appeal to this Court **704may be taken (see CPLR 5512[a] ; CPLR 5601 ).